                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☐ U.S. DISTRICT JUDGE / ☒ U.S. MAGISTRATE JUDGE: The Hon. Allison H. Goddard
 FROM: J. Simmons, Deputy Clerk                      RECEIVED DATE: January 9, 2020
 CASE NO. 19-cv-01499-WQH-AHG                        DOC FILED BY: Rickelldrick White
 CASE TITLE: White v. Perez et al
 DOCUMENT ENTITLED: Response to Defendants’ Answer

        Upon the submission of the attached document(s), the following discrepancies are noted:


 Fed.R.Civ.P. 7(a)(7)- Replies to answers (sur-replies) are not permitted absent a Court Order.



                                                           Date Forwarded:      January 10, 2020

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: January 10, 2020                 CHAMBERS OF: The Honorable Allison H. Goddard

cc: All Parties                             By:   lc1
